Title: To James Madison from John Page, 16 November 1804
From: Page, John
To: Madison, James


Sir,Richmond November 16th. 1804.
Last night I received your letter of the 9th. instant, inclosing the residue of the hundred Dollar note, which you had before transmitted to me with two other notes of one hundred dollars each, the receipt of which two bank notes and the half was acknowledged in my last.
I now acknowledge according to your desire, the receipt of the whole sum of three hundred dollars, which you informed me were placed in your hands by Governor Monroe to be applied when called for to the payment in France for a sword voted by the State of Virginia to General Campbell, that the money was lodged in the bank of Columbia in George Town—that having never been called for, you had drawn it from its depository and enclosed it to me with a view to remit it without delay. The enclosed extracts from Governor Monroe’s letter to you and mr Livingstons to Governor Monroe shew that mr. Livingston had drawn for the price of the Swords amounting to 1384 livres on the Banker of the United States in Holland and that it is probable that he has charged or will charge the United States with that draft, or will draw on you for its amount will it not be proper then to keep the three hundred dollars in the bank of Virginia where I have deposited them by the hands of Major Coleman till you can direct to whom they shall be remitted, as I know not to whom they are payable. I am with great respect & esteem &c.
John Page.
 